Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021, has been entered.  

2.	The amendment filed November 16, 2021, is acknowledged and has been entered.  Claims 39, 54, and 65 have been amended.  Claims 41, 46-53 and 66-68 have been canceled.  Claim 69 has been newly added.

3.  	Claims 39, 43, 45, 54-65 and 69 are pending in the application.

4. 	Claims 63, 65 and 69 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

5.  	Claims 39, 43, 45, 54-62 and 64 are under examination.  
Grounds of Objection/Rejection Withdrawn
6.	Applicant's amendments have obviated or rendered moot the grounds of objection/rejection set forth in the previous Office action.

New Grounds of Objection



7.  	Claim 39 is objected to for reciting objected to for reciting “and having”.  It is suggested that this phrase be amended to recite “that has”.  
Claim 56 is objected to for reciting objected to for reciting “it is”.  It is suggested that this phrase be amended to recite “consists of”.  

New Grounds of Rejection
Claim Rejections-35 U.S.C. § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 39, 43, 45, 54-62 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 39, 43, 45, 54-62 and 64 are indefinite for reciting in claim 39 “a mutated Fc region and having functional activity mediated by the Fc region that is increased compared with that of a parent polypeptide by a ratio of at least 15, wherein said functional activity mediated by the Fc region is selected from among antibody-dependent cell cytotoxicity (ADCC), complement-dependent cytotoxicity (CDC), and a combination of these activities, wherein the parent polypeptide comprises a Fc region of SEQ ID NO: 1, and wherein said Fc region consists of a combination of the following mutations”.  Here the recitation renders the claims indefinite because the claim has been amended to recite “wherein the parent polypeptide comprises a Fc region of SEQ ID NO: 1, and wherein said Fc region consists of a combination of the following mutations” such that the claim recites the broad language “comprises a Fc region of SEQ ID NO: 1” followed by the narrow limitation that “said Fc region consists of a combination of the following mutations”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 39 recites the broad recitation comprises, and the claim also recites consists of which is the narrower statement of the range/limitation relating to said Fc region. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Notably, claim 39 recites a mutated Fc region, but then recites an Fc region of the parent polypeptide before reciting “said Fc region”, so the claim is also indefinite for this reason. Then it is also unclear how an Fc region “consists of a combination of the following mutations”.
Therefore, the claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 
Amending claim 39 to recite “A polypeptide comprising a mutated Fc region that has a functional activity that is increased by a ratio of at least 15 compared to a parent antibody, wherein said functional activity is selected from among antibody-dependent cell (ADCC) and complement-dependent cytotoxicity (CDC), wherein the parent polypeptide comprises a Fc region of SEQ ID NO:1, wherein said mutated Fc region has been modified at a combination of positions selected from: (i) K248E and A378V, (ii) K334N, P352S, V397M and A378V, (iii) N286I, A378V and F423Y and (iv) K248E, K334R and A378V compared to SEQ ID NO:1, and wherein said mutated Fc region optionally has a maximum of two further mutations in SEQ ID NO:1 wherein one of them is on position 434, the numbering being that of the EU Index or Kabat equivalent”, would obviate this rejection.
Therefore, these claims are indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 39, 43, 45, 54-62 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The teachings of the specification and the claimed invention:
The nature and scope of the claimed invention at issue is a subgenus of proteins comprising a mutated Fc region that has a functional activity that is increased by a ratio of at least 15 compared to a parent polypeptide, wherein said functional activity is selected from among antibody-dependent cell cytotoxicity (ADCC), complement-dependent cytotoxicity (CDC), and a combination of these activities, wherein the parent polypeptide comprises a Fc region of SEQ ID NO: 1, and wherein said Fc region consists of a combination of the following mutations, (i) the combination of mutations 248E and 378V; (ii) the combination of mutations 334N, 352S, 397M and 378V, (iii) the combination of mutations 2861, 378V and 423Y, or (iv) the combination of mutations 248E, 334R and 378V, and optionally 2 further mutations wherein one of them is on position 434, the numbering being that of the EU Index or Kabat equivalent.
As a first point, as set forth above it is unclear how an Fc region consists of a combination of the following mutations, (i) the combination of mutations 248E and 378V; (ii) the combination of mutations 334N, 352S, 397M and 378V, (iii) the combination of mutations 2861, 378V and 423Y, or (iv) the combination of mutations 248E, 334R and 378V and it is noted the specification does not disclose an Fc region consisting of a combination of the following mutations, (i) the combination of mutations 248E and 378V; (ii) the combination of mutations 334N, 352S, 397M and 378V, (iii) the combination of mutations 2861, 378V and 423Y, or (iv) the combination of mutations 248E, 334R and 378V. While this establishes the instant claims lack written description, in the interests of compact prosecution, the written description issues will be further developed.
The instant specification discloses generating mutant Fc regions of human IgG1 comprising SEQ ID NO:1 and discloses species of this Fc region, namely G3A-103, A3A-184A, J3B-23 and A3A-173, three of which display ADCC with a ratio above 15 compared to the parent Fc region comprising SEQ ID NO:1 and one (A3A-173) of which displays CDC with a ratio above 15 compared to the parent Fc region comprising SEQ ID NO:1 (see Table 7a and 8, pages 41-44). None of the disclosed mutants display ADCC and CDC with a ratio above 15 compared to the parent Fc region comprising SEQ ID NO:1 and the specification does not disclose what other two additional mutations can be made in SEQ ID NO:1 including a mutation at position 434 where the mutated Fc region would retain ADCC with a ratio above 15 compared to the parent Fc region comprising SEQ ID NO:1 or CDC with a ratio above 15 compared to the parent Fc region comprising SEQ ID NO:1, or what other two additional mutations can be made in SEQ ID NO:1 including a mutation at position 434 that would have ADCC and CDC with a ratio above 15 compared to the parent Fc region comprising SEQ ID NO:1.
The instant specification has not disclosed the structural features or amino acid sequences of a representative subgenus of proteins comprising a mutated Fc region that has a functional activity that is increased by a ratio of at least 15 compared to a parent polypeptide with the claimed combinations of mutations including the optional mutations, wherein the numbering is that of the EU index.

State of the Art
It is well established in the art that different isotypes of antibody and antibodies from different species display different levels of ADCC and CDC.  For example, with respect to CDC an activity mediated by complement binding, Vidarsson et al (F. Immu., 5(520):1-17, 2014, IDS) teach that human IgG and IgM can activate complement, but that IgG1 and IgG3 efficiently trigger the classical route of complement, while IgG2 and IgG4 are much less efficient.  
Furthermore, while potential mutations have been isolated in the art that affect Fc mutant function, when combining mutations in the Fc region, one of skill in the art could not immediately envision, recognize or predict the increase in activity that any combination of mutations would give in a given Fc region.  For example, Stavenhagen et al (US 7,355,008 B2, of record) describe Fc polypeptides including antibodies that comprise the substitution 334N and show the properties below (see Table 5 of Stavenhagen et al.): 
334N: increased binding to FcgRIIIA (x 0.5), and increased binding to FcgRIIB (x 2); 

348M/334N/275I/202M/147T: increased binding to FcgRIIIA, but only x 0.5, and increased binding to FcgRIIB but only x 0.75; 

246I/334N: increased binding to FcgRIIIA, but only x 0.5, and increasing binding to FcgRIIB (x 4);
 
334N/396L: increased binding to FcgRIIIA (x 3.1), and increased binding to FcgRIIB (x 3); 

	275I/334N/348M: increased binding to FcgRIIIA but only x 0.5; 

247L/253N/334N: increased binding to FcgRIIIA (x 3), and increased binding to FcgRIIB (x 2.5); 

215P/274N/287G/334N/365V/396L: increased binding to FcgRIIIA (x 2), and increased binding to FcgRIIB (x 4). 

Thus, Table 5 of Stavenhagen et al shows results which go into different directions for mutants with at least the same substitution 334N: FcgRIIIA and FcgRIIB bindings may be 16 Docket No. 7111-0146Application No. 15/554,022increased or unchanged.
These findings show that a skill artisan cannot predict the structural features of a mutated Fc region that will have a functional activity that is increased by a ratio of at least 15 compared to a parent polypeptide wherein the mutated Fc region has two additional mutations in SEQ ID NO:1 including a mutation at position 434 along with the (i) the combination of mutations 248E and 378V; (ii) the combination of mutations 334N, 352S, 397M and 378V, (iii) the combination of mutations 2861, 378V and 423Y, or (iv) the combination of mutations 248E, 334R and 378V.
Claim Analysis
The instant claims are directed to proteins comprising a mutated Fc region that has a functional activity that is increased by a ratio of at least 15 compared to a parent polypeptide, wherein said functional activity is selected from among antibody-dependent cell (ADCC), complement-dependent cytotoxicity (CDC), and a combination of these activities, wherein the parent polypeptide comprises a Fc region of SEQ ID NO:1, and wherein said mutated Fc region only differs from SEQ ID NO:1 by a combination of mutations selected from the group consisting of: (i) the combination of mutations 248E and 378V; (ii) the combination of mutations 334N, 352S, 397M and 378V, (iii) the combination of mutations 286I, 378V and 423Y, and (iv) the combination of mutations 248E, 334R and 378V, and wherein said mutated Fc region optionally has a maximum of two further mutations in SEQ ID NO:1 wherein one of them is on position 434, the numbering being that of the EU Index or Kabat equivalent
Notably, the mutant Fc region can comprise an additional mutation anywhere in the Fc region and a mutation in 434 as the claims are currently written.  
A skilled artisan in the art would recognize that the function of any given mutant Fc region is based upon the specific combination of mutations in the specific Fc region and the function cannot be predicted or envisioned before the mutant Fc region is made and tested.
Here the claims recite mutant Fc regions which can comprise 2 additional mutations one of which is not defined, but each different combination of mutations would give different functional activities that cannot be predicted as evidenced by Stavenhagen et al above.  The inability to accurately recognize the changes in function for any given combination of mutations is further evidenced by the instant specification as the species G3A-103, A3A-184A, J3B-23 and A3A-173 all share an A378V mutation but three have increased ADCC while one has decreased ADCC compared to the wild-type region from which they were derived.  Therefore, one would be unable to predict ADCC or CDC change when an additional undefined mutation was made in combination with a 434 mutation.  The specification does not show that these mutations of the above species provide similar increases in ADCC or CDC in antibodies in combination with other mutations.   It is further noted that the specification does not disclose any combination of mutations which increases ADCC and CDC by 15 times as encompassed by the claims.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genera which would allow one of skill in the art to immediately envision, recognize or predict which Fc mutants have the claimed functions. 
It is suggested that the rejection could be obviated by amending the claims to be drawn to a polypeptide comprising a mutated Fc region that has a functional activity that is increased by a ratio of at least 15 compared to a parent antibody, wherein said functional activity is selected from among antibody-dependent cell (ADCC) and complement-dependent cytotoxicity (CDC), wherein the parent polypeptide comprises a Fc region of SEQ ID NO:1, wherein the mutated Fc region has only been modified at a combination of positions selected from: (i) K248E and A378V, (ii) K334N, P352S, V397M and A378V, (iii) N286I, A378V and F423Y and (iv) K248E, K334R and A378V compared to SEQ ID NO:1, and wherein the numbering is that of the EU index.  In this case, claim 54 has been included in the rejection because claim 39 is rejected for being indefinite which as explained above also makes claims 39 lack written description of an Fc region consisting of a combination of mutations and claim 54 depends from claim 39.  Accordingly, if claim 54 where made an independent claim without the indefiniteness issues and corresponding written description issue, claim 54 would have written description 

Conclusion


11.	No claims are allowed.  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The Examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
August 19, 2022